COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-169-CV
 
 
IN THE INTEREST OF J.H. AND
J.H., JR., CHILDREN
 
 
                                               ----------
 
            FROM THE 231ST DISTRICT
COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
 
 On April 30, 2008 and May 13,
2008, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  See Tex.
R. App. P. 42.3(c).  Appellant has
not paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).
 
 
 




 Because appellant has failed to
comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
August 28, 2007,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
 Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER
CURIAM
 
 
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  June 19, 2008




[1]See Tex. R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).